FILED
                            NOT FOR PUBLICATION
                                                                             DEC 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-30223

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00120-JCC-2
 v.

TUAN A. VU, AKA Chico,                           MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                           Submitted December 8, 2017**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Defendant Yuan Vu (“Vu”) appeals his conviction for multiple counts of

possession, distribution, and conspiracy to distribute controlled substances following

a nine-day jury trial. Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel


      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
for Vu has filed a brief stating there are no grounds for relief, and a motion to

withdraw as counsel of record. Vu has also filed a pro se supplemental brief in which

he largely challenges the sufficiency of the evidence and, in particular, the credibility

of a co-defendant who testified against him. No government brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,

83-84 (1988), discloses no meritorious issues for appeal. We have also considered the

arguments asserted in Vu’s pro se supplement brief and find them to be without merit.

The jury was given the opportunity to judge the credibility of witnesses, and when

reviewing for sufficiency of the evidence, we are required to view the evidence in the

light most favorable to the prosecution. See Jackson v. Virginia, 443 U.S. 307 (1979).

Accordingly, we affirm the district court’s judgment.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2